DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2, line 3 recites “the rectifier circuit current”, which should be -- the forward rectifier circuit current – because in way was previously presented this term in the claim.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 7 of copending Application No. 17/251,670 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, the copending Application discloses a rectifier circuit, comprising: a first terminal; and a second terminal, with reference to the first terminal, a positive voltage to be applied to the second terminal being a forward voltage, with reference to the second terminal, a positive voltage to be applied to the first terminal being a reverse voltage, if the forward voltage is continuously applied, a forward rectifier circuit current flowing from the second terminal to the first terminal, and if the reverse voltage is continuously applied, the forward rectifier circuit current being blocked, the rectifier circuit, further comprising: a first rectifier connected to the first terminal and the second terminal; a transformer including a primary winding and a secondary winding; a second rectifier connected in parallel to the first rectifier through the secondary winding; a switch element connected to the primary winding; and a power source connected to the primary winding, when the switch element is turned ON, a primary winding current flowing from the power source to the primary winding, when the switch element is turned OFF, a second rectifier current flowing from the secondary winding to the second rectifier, and when the second rectifier current flows, a first reverse voltage being applied, the first reverse voltage being the reverse voltage applied instantaneously (see claim 1).
Regarding claim 9, the copending Application discloses A power source device comprising the rectifier circuit (see claim 6).
Regarding claim 10, the copending Application discloses a method for driving a rectifier circuit, the rectifier circuit including: a first terminal; and a second terminal, in the rectifier circuit, with reference to the first terminal, a positive voltage to be applied to the second terminal being a forward voltage, with reference to the second terminal, a positive voltage to be applied to the first terminal being a reverse voltage, if the forward voltage is continuously applied, a forward rectifier circuit current flowing from the second terminal to the first terminal, and if the reverse voltage is continuously applied, the forward rectifier circuit current being blocked, the rectifier circuit including: a first rectifier connected to the first terminal and the second terminal; a transformer including a primary winding and a secondary winding; a second rectifier connected in parallel to the first rectifier through the secondary winding; a switch element connected to the primary winding; and a power source connected to the primary winding, the method comprising: applying the forward voltage, so that the forward rectifier circuit current flows; turning the switch element ON after the applying the forward voltage, so that a primary winding current flows from the power source to the primary winding; turning the switch element OFF after the turning the switch element ON, so that a second rectifier current flows from the secondary winding to the second rectifier, and that a first reverse voltage is applied, the first reverse voltage being the reverse voltage applied instantaneously; and applying a second reverse voltage after the turning the switch element OFF, the second reverse voltage being the reverse voltage applied continuously (see claim 7).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-10, 13, 16, 18 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Shinishi (JP 2013198298; English translation).
Regarding claim 1, Shinishi discloses (see figures 1-9) a rectifier circuit (figure 8, part rectifier circuit generated by Swm1/Dm1, Ds, Tb1, Sws1 and e), comprising: a first terminal (figure 8, part upper terminal of Swm1/Dm1); and a second terminal (figure 8, part lower terminal of Swm1/Dm1), with reference to the first terminal (figure 8, part upper terminal of Swm1/Dm1), a positive voltage to be applied to the second terminal (figure 8, part lower terminal of Swm1/Dm1) being a forward voltage (figure 8, part forward voltage through Swm1/Dm1), with reference to the second terminal  (figure 8, part lower terminal of Swm1/Dm1), a positive voltage to be applied to the first terminal (figure 8, part upper terminal of Swm1/Dm1) being a reverse voltage (figure 8, part reverse voltage through Swm1/Dm1), if the forward voltage is continuously applied (figure 8, part forward voltage through Swm1/Dm1), a forward rectifier circuit current (figure 8, part forward rectifier circuit current flowing from lower terminal of Swm1/Dm1 to upper terminal of Swm1/Dm1) flowing from the second terminal (figure 8, part lower terminal of Swm1/Dm1) to the first terminal (figure 8, part upper terminal of Swm1/Dm1), and if the reverse voltage is continuously applied  (figure 8, part reverse voltage through Swm1/Dm1), the forward rectifier circuit current being blocked (figure 8, part forward rectifier circuit current flowing from lower terminal of Swm1/Dm1 to upper terminal of Swm1/Dm1), the rectifier circuit (figure 8, part rectifier circuit generated by Swm1/Dm1, Ds, Tb1, Sws1 and e), further comprising: a first rectifier (figure 8, part Swm1/Dm1) connected to the first terminal (figure 8, part upper terminal of Swm1/Dm1) and the second terminal (figure 8, part lower terminal of Swm1/Dm1); a transformer (figure 8, part Tb1) including a primary winding (figure 8, part 14) and a secondary winding (figure 8, part 16); a second rectifier (figure 8, part Ds) connected in parallel to the first rectifier (figure 8, part Swm1/Dm1)  through the secondary winding (figure 8, part 16); a switch element (figure 8, part Sws1) connected to the primary winding (figure 8, part 14); and a power source (figure 8, part e) connected to the primary winding (figure 8, part 14), when the switch element is turned ON (figure 8, part Sws1; turned-on), a primary winding current  (figure 8, part 14) flowing from the power source (figure 8, part e) to the primary winding (figure 8, part 14), when the switch element is turned OFF  (figure 8, part Sws1; turned-off), a second rectifier current (figure 8, part second rectifier current  flowing from 16 to Ds) flowing from the secondary winding (figure 8, part 16) to the second rectifier (figure 8, part Ds), and when the second rectifier current flows (figure 8, part second rectifier current flowing from 16 to Ds), a first reverse voltage being applied  (figure 8, part first reverse voltage through Swm1/Dm1 based on second rectifier current flowing from 16 to Ds), the first reverse voltage (figure 8, part first reverse voltage through Swm1/Dm1 based on second rectifier current flowing from 16 to Ds) being the reverse voltage applied instantaneously (figure 8, part first reverse voltage through Swm1/Dm1 based on second rectifier current flowing from 16 to Ds) (paragraph [0049]; the flyback transformer Tb may be adopted as the transformer. In this case, when the reverse voltage application switch Sws is turned on, the magnetic energy is stored in the primary winding 14 of the flyback transformer Tb. Then, when the reverse voltage application switch Sws is turned off (see the fourth reverse voltage application switch Sws4 in FIG. 8), an induced electromotive force is generated in the secondary winding 16 of the flyback transformer Tb, and the reverse voltage application switch Dm is reversed. A voltage is applied. Therefore, when this flyback transformer Tb is adopted, the control device C keeps all the reverse voltage application switches Sws in the on state in the initial state, and turns off any reverse voltage application switch Sws at a predetermined timing. Control to switch to).
	Regarding claim 3, Shinishi discloses everything claimed as applied above (see claim 1). Further, Shinishi discloses (see figures 1-9) following the application of the first reverse voltage (figure 8, part first reverse voltage through Swm1/Dm1 based on second rectifier current flowing from 16 to Ds), a second reverse voltage is applied (figure 8, part second reverse voltage after first reverse voltage through Swm1/Dm1 based on second rectifier current flowing from 16 to Ds; related to E)(figure 2, part a-e; after Sws4 go from turn-on to turn-off), the second reverse voltage being the reverse voltage applied continuously (figure 8, part second reverse voltage after first reverse voltage through Swm1/Dm1 based on second rectifier current flowing from 16 to Ds; related to E)(paragraphs [0033]-[0034]; the absolute value of the current (recovery current) flowing in the reverse direction of the fourth freewheeling diode Dm4 is sufficiently smaller than that when the voltage of the battery E is applied).
Regarding claim 4, Shinishi discloses everything claimed as applied above (see claim 1). Further, Shinishi discloses (see figures 1-9) a conduction period of the second rectifier (figure 8, part conduction period of D) is shorter than a conduction period of the primary winding (figure 8, part 14; through Sws1 turned-on) (figure 2, part a-e) (paragraph [0049]).
Regarding claim 5, Shinishi discloses everything claimed as applied above (see claim 1). Further, Shinishi discloses (see figures 1-9) the secondary winding (figure 8, part 16) is formed into fewer turns than the primary winding is (figure 8, part 14) (paragraph [0051]; the number of turns of the primary winding and the number of turns of the secondary winding may be the same, or the number of turns of the primary winding may be the same. May be less than the number of turns of the secondary winding).
Regarding claim 6, Shinishi discloses everything claimed as applied above (see claim 1). Further, Shinishi discloses (see figures 1-9) after the first reverse voltage (figure 8, part first reverse voltage through Swm1/Dm1 based on second rectifier current flowing from 16 to Ds) reaches a predetermined voltage value of 5 V or higher (figure 8, part first reverse voltage through Swm1/Dm1 based on second rectifier current flowing from 16 to Ds)(paragraph [0055]; In the first and second embodiments, the 12 V lead-acid battery mounted on the vehicle is adopted as the low voltage battery e, but if the voltage is lower than the high voltage power source E, another power source may be adopted as the low voltage power source), a second reverse voltage is applied (figure 8, part second reverse voltage after first reverse voltage through Swm1/Dm1 based on second rectifier current flowing from 16 to Ds; related to E), the second reverse voltage (figure 8, part second reverse voltage after first reverse voltage through Swm1/Dm1 based on second rectifier current flowing from 16 to Ds; related to E)  being the reverse voltage applied continuously (figure 8, part second reverse voltage after first reverse voltage through Swm1/Dm1 based on second rectifier current flowing from 16 to Ds; related to E).
Regarding claim 8, Shinishi discloses everything claimed as applied above (see claim 1). Further, Shinishi discloses (see figures 1-9) a level of a voltage drop in the first rectifier (figure 8, part voltage drop of Swm1/Dm1), caused by a flow of the forward rectifier circuit current (figure 8, part forward rectifier circuit current flowing from lower terminal of Swm1/Dm1 to upper terminal of Swm1/Dm1) in the first rectifier (figure 8, part Swm1/Dm1), is greater than a level of a forward voltage observed in the second rectifier (figure 8, part forward voltage of Ds) when the second rectifier (figure 8, part Ds) starts to conduct the second rectifier current (figure 8, part second rectifier current  flowing from 16 to Ds).
Regarding claim 9, Shinishi discloses everything claimed as applied above (see claim 1). Further, Shinishi discloses (see figures 1-9) a power source device (figure 8, part 12) comprising the rectifier circuit (figure 8, part rectifier circuit generated by Swm1/Dm1, Ds, Tb1, Sws1 and e).
Regarding claim 10, Shinishi discloses (see figures 1-9) a method for driving a rectifier circuit (figure 8, part rectifier circuit generated by Swm1/Dm1, Ds, Tb1, Sws1 and e), the rectifier circuit (figure 8, part rectifier circuit generated by Swm1/Dm1, Ds, Tb1, Sws1 and e) including: a first terminal (figure 8, part upper terminal of Swm1/Dm1); and a second terminal (figure 8, part lower terminal of Swm1/Dm1), in the rectifier circuit  (figure 8, part rectifier circuit generated by Swm1/Dm1, Ds, Tb1, Sws1 and e), with reference to the first terminal (figure 8, part upper terminal of Swm1/Dm1), a positive voltage to be applied to the second terminal (figure 8, part lower terminal of Swm1/Dm1) being a forward voltage (figure 8, part forward voltage through Swm1/Dm1), with reference to the second terminal  (figure 8, part lower terminal of Swm1/Dm1), a positive voltage to be applied to the first terminal (figure 8, part upper terminal of Swm1/Dm1) being a reverse voltage (figure 8, part reverse voltage through Swm1/Dm1), if the forward voltage is continuously applied (figure 8, part forward voltage through Swm1/Dm1), a forward rectifier circuit current (figure 8, part forward rectifier circuit current flowing from lower terminal of Swm1/Dm1 to upper terminal of Swm1/Dm1) flowing from the second terminal (figure 8, part lower terminal of Swm1/Dm1) to the first terminal (figure 8, part upper terminal of Swm1/Dm1), and if the reverse voltage is continuously applied  (figure 8, part reverse voltage through Swm1/Dm1), the forward rectifier circuit current being blocked (figure 8, part forward rectifier circuit current flowing from lower terminal of Swm1/Dm1 to upper terminal of Swm1/Dm1), the rectifier circuit (figure 8, part rectifier circuit generated by Swm1/Dm1, Ds, Tb1, Sws1 and e) including: a first rectifier (figure 8, part Swm1/Dm1) connected to the first terminal (figure 8, part upper terminal of Swm1/Dm1) and the second terminal (figure 8, part lower terminal of Swm1/Dm1); a transformer (figure 8, part Tb1) including a primary winding (figure 8, part 14) and a secondary winding (figure 8, part 16); a second rectifier (figure 8, part Ds) connected in parallel to the first rectifier (figure 8, part Swm1/Dm1)  through the secondary winding (figure 8, part 16); a switch element (figure 8, part Sws1) connected to the primary winding (figure 8, part 14); and a power source (figure 8, part e) connected to the primary winding (figure 8, part 14), the method comprising: applying the forward voltage (figure 8, part forward voltage through Swm1/Dm1), so that the forward rectifier circuit current flows  (figure 8, part forward rectifier circuit current flowing from lower terminal of Swm1/Dm1 to upper terminal of Swm1/Dm1); turning the switch element ON (figure 8, part Sws1; turned-on) after the applying the forward voltage (figure 8, part forward voltage through Swm1/Dm1), so that a primary winding current (figure 8, part 14) flows from the power source (figure 8, part e) to the primary winding (figure 8, part 14); turning the switch element OFF (figure 8, part Sws1; turned-off) after the turning the switch element ON  (figure 8, part Sws1; turned-on), so that a second rectifier current (figure 8, part second rectifier current  flowing from 16 to Ds) flows from the secondary winding (figure 8, part 16) to the second rectifier (figure 8, part Ds), and that a first reverse voltage is applied (figure 8, part first reverse voltage through Swm1/Dm1 based on second rectifier current flowing from 16 to Ds), the first reverse voltage (figure 8, part first reverse voltage through Swm1/Dm1 based on second rectifier current flowing from 16 to Ds) being the reverse voltage applied instantaneously (figure 8, part first reverse voltage through Swm1/Dm1 based on second rectifier current flowing from 16 to Ds); and applying a second reverse voltage (figure 8, part second reverse voltage after first reverse voltage through Swm1/Dm1 based on second rectifier current flowing from 16 to Ds; related to E)(figure 2, part a-e; after Sws4 go from turn-on to turn-off) after the turning the switch element OFF (figure 8, part Sws1; turned-off), the second reverse voltage (figure 8, part second reverse voltage after first reverse voltage through Swm1/Dm1 based on second rectifier current flowing from 16 to Ds; related to E) being the reverse voltage applied continuously (figure 8, part second reverse voltage after first reverse voltage through Swm1/Dm1 based on second rectifier current flowing from 16 to Ds; related to E) (paragraph [0049]; the flyback transformer Tb may be adopted as the transformer. In this case, when the reverse voltage application switch Sws is turned on, the magnetic energy is stored in the primary winding 14 of the flyback transformer Tb. Then, when the reverse voltage application switch Sws is turned off (see the fourth reverse voltage application switch Sws4 in FIG. 8), an induced electromotive force is generated in the secondary winding 16 of the flyback transformer Tb, and the reverse voltage application switch Dm is reversed. A voltage is applied. Therefore, when this flyback transformer Tb is adopted, the control device C keeps all the reverse voltage application switches Sws in the on state in the initial state, and turns off any reverse voltage application switch Sws at a predetermined timing. Control to switch to).
Regarding claim 13, claim 4 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 16, claim 5 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 18, claim 5 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 20, claim 5 has the same limitations, based on this is rejected for the same reasons.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, 12, 14, 15, 17 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shinishi (JP 2013198298; English translation), in view of Arisawa et al. (US2013/0152624), hereinafter Arisawa.
Regarding claim 2, Shinishi discloses everything claimed as applied above (see claim 1). Further, Shinishi discloses (see figures 1-9) the second rectifier current (figure 8, part second rectifier current flowing from 16 to Ds) and the rectifier circuit current (figure 8, part forward rectifier circuit current flowing from lower terminal of Swm1/Dm1 to upper terminal of Swm1/Dm1). However, Shinishi does not expressly disclose at a time point when the second rectifier current reaches a maximum value, the second rectifier current is larger in amount than the rectifier circuit current observed at the time point.
Arisawa teaches (see figures 1-12) at a time point when the second rectifier current (figure 1, part second rectifier current I5) reaches a maximum value (figures 1 and 9, part maximum value of second rectifier current I5), the second rectifier current (figures 1 and 9, part second rectifier current I5) is larger in amount than the rectifier circuit current observed at the time point (figures 1 and 9, part forward rectifier circuit current I4).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the rectifier circuit of Shinishi with the features as taught by Arisawa, because it provides high efficiency and high reliability with power losses reduction (paragraphs [0007]-[0011]).
Regarding claim 11, Shinishi and Arisawa teach everything claimed as applied above (see claim 2). Further, Shinishi discloses (see figures 1-9) following the application of the first reverse voltage (figure 8, part first reverse voltage through Swm1/Dm1 based on second rectifier current flowing from 16 to Ds), a second reverse voltage is applied (figure 8, part second reverse voltage after first reverse voltage through Swm1/Dm1 based on second rectifier current flowing from 16 to Ds; related to E)(figure 2, part a-e; after Sws4 go from turn-on to turn-off), the second reverse voltage being the reverse voltage applied continuously (figure 8, part second reverse voltage after first reverse voltage through Swm1/Dm1 based on second rectifier current flowing from 16 to Ds; related to E)(paragraphs [0033]-[0034]; the absolute value of the current (recovery current) flowing in the reverse direction of the fourth freewheeling diode Dm4 is sufficiently smaller than that when the voltage of the battery E is applied).
Regarding claim 12, Shinishi and Arisawa teach everything claimed as applied above (see claim 2). Further, Shinishi discloses (see figures 1-9) a conduction period of the second rectifier (figure 8, part conduction period of D) is shorter than a conduction period of the primary winding (figure 8, part 14; through Sws1 turned-on) (figure 2, part a-e) (paragraph [0049]).
Regarding claim 14, claim 12 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 15, Shinishi and Arisawa teach everything claimed as applied above (see claim 2). Further, Shinishi discloses (see figures 1-9) the secondary winding (figure 8, part 16) is formed into fewer turns than the primary winding is (figure 8, part 14) (paragraph [0051]; the number of turns of the primary winding and the number of turns of the secondary winding may be the same, or the number of turns of the primary winding may be the same. May be less than the number of turns of the secondary winding).
Regarding claim 17, claim 15 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 19, claim 15 has the same limitations, based on this is rejected for the same reasons.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shinishi (JP 2013198298; English translation).
Regarding claim 7, Shinishi discloses everything claimed as applied above (see claim 1). Further, Shinishi discloses (see figures 1-9) the first reverse voltage (figure 8, part first reverse voltage through Swm1/Dm1 based on second rectifier current flowing from 16 to Ds) and a second reverse voltage which is the reverse voltage applied continuously (figure 8, part second reverse voltage after first reverse voltage through Swm1/Dm1 based on second rectifier current flowing from 16 to Ds; related to E). However, Shinishi does not expressly disclose the first reverse voltage is higher than or equal to 12%, and lower than or equal to 88%, of a second reverse voltage which is the reverse voltage applied continuously.
It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the rectifier circuit of Shinishi to obtain the first reverse voltage is higher than or equal to 12%, and lower than or equal to 88%, of a second reverse voltage which is the reverse voltage applied continuously, in order to obtain more accurate and efficient control compensation to reduce the power losses. Furthermore, the invention would perform equally well with the rectifier circuit as taught by Shinishi.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	






	/THIENVU V TRAN/                                                          Supervisory Patent Examiner, Art Unit 2839